Case 7:18-cv-11533-NSR Document 35 Filed 06/14/19 Page 1 of 2

CO)

: (| | i 179 WESTBURY AVENUE, CARLE PLACE, NEW YORK 11514 PHONE (516)334-4500 FAX (516)334-450L WWAV.SOKOLOFFSTERN.COM

‘Boxelferas

 

LEO DORFMAN
LDORFMAN@SOKOLOFFSTERN.COM

June 14, 2019 | Ayelie ahem { ec lernscan of
oriehy schodule ag cet Gore Hy oles 1s

Via ECF

Hon. Nelson S. Roman canted - Oak of tho Cost ced 4,
United States District Court minade fhe woken C dec. 2S). No
300 Quarropas Street ’ .

White Plains, NY 10601 futor evlensios paked: dns Ti TI 7

 

& 0 ADERED: ae OO a
Re: Congregation of Ridnik, et al., v. Vill. of Airmont, et ake” Noe OT a

Docket No. 18 Civ. 11533 (NSR)(LMS) hi

 

HON. NELSON S. ROMAN
UNITED STATES oNacT u0Ge"

We represent the Defendants. We write to respectfully request a 30-day extension—from
June 17, 2019 to July 17, 2019—of Defendants’ deadline to serve their motion to dismiss the First
Amended Complaint (“FAC”). This is Defendants’ first request for such an extension.

Your Honor:

The complexity of this case and the press of other matters necessitate this request. The 82-
page FAC contains allegations dating back nearly 40 years and concerns three distinct land-use
projects at varying stages of the review process. Each Plaintiff asserts nine causes of action under
the U.S. Constitution, Religious Land Use and Institutionalized Persons Act, and the Fair Housing
Act. They also challenge the facial validity of former and current provisions of the Village of
Airmont’s zoning code, some of which with a legislative history dating back nearly two decades.
A brief extension is necessary to fully address the factual and legal issues this case presents.

Accordingly, we respectfully request the following revised briefing schedule:

e By July 17, 2019 — Defendants to serve (but not file) their moving papers;

¢ By August 16, 2019 — Plaintiffs to serve (but not file) their opposition papers; and

° By August 30, 2019 — Defendants to serve their reply papers and parties to file all
motion documents.

Plaintiffs consent to a 10-day extension, but not to 30 days. Defendants must request the
full 30 because of the complexity of the issues and because we have briefing in the Second Circuit,
together with other matters, that would directly conflict with Plaintiffs’ proposed schedule. Due to

 

these conflicts, and in light of the upcoming Independence Day holiday, we respectfully submit a
30-day extension is reasonable and proper.

  
 

vtlgo

 

 

 
Case 7:18-cv-11533-NSR Document 35 Filed 06/14/19 Page 2 of 2
SOKOLOFF STERN LLP

Hon. Nelson S. Roman
June 14, 2019
Page 2 of 2

Thank you for consideration of this matter.

Respectfully submitted,
SOKOLOFF STERN LLP

she Keyfhea—

Leo Dorfma

cc: All parties by ECF

 
